DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendments received on 14 March 2022 have been acknowledged and entered. Claims 1-4, 6-12, and 14-15 are amended. Claims 5 and 13 are canceled. Claims 1-4, 6-12, and 14-15 are currently pending.
 
Responses to Amendments and Arguments
The amendments filed March 14th, 2022 have been entered. 
Applicant’s amendments filed March 14th, 2022 with respect to the claim interpretation of claim 9 under 35 U.S.C. 112(f) have been fully considered and are persuasive. Thus, the claim interpretation of claim 9 under 35 U.S.C. 112(f) has been withdrawn.   
Applicant’s amendment filed March 14th, 2022 with respect to the rejection of claims 1-4, 6-12, and 14-15 under 35 U.S.C. 103 have been fully considered and are persuasive. However, there are new grounds of rejection necessitated by Applicant’s amendments as detailed below. Also, applicant’s arguments that are still relevant are also discussed below with the 103 rejection.
Applicant’s argument and amendments filed March 14th, 2022 with respect to the rejection of claims  1-4, 6-12, and 14 under 35 U.S.C. 101 have been fully considered and are not persuasive. In response to Applicant’s argument, the Examiner respectfully 

                              Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-12, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-4, 6-12, and 14 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are 
The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Step 2A: Prong 1
To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to the abstract idea is bolded:
1. A method for determining a fault point position, comprising: 
sending, by an inverter of a photovoltaic system, a second test signal to at least one photovoltaic unit of the photovoltaic system; 
obtaining, by the inverter, second test signal characteristic information fed back by the at least one photovoltaic unit; 
determining, by the inverter, that the inverter obtains no second test signal characteristic information fed back by the at least one photovoltaic unit; 
sending, by the inverter responsive to determining that the inverter obtains no second test signal characteristic information, a first test signal to the at least one photovoltaic 
obtaining, by the inverter, first test signal characteristic information fed back by the at least one photovoltaic unit; 
performing, by the inverter, absolute value or relative value sorting on the at least one piece of first test signal characteristic information; and 
determining a fault point in the photovoltaic system based on a sorting result.
The bolded abstract idea is an algorithm involving extensive calculations.  Note that “sending, by an inverter of a photovoltaic system, a second test signal to at least one photovoltaic unit of the photovoltaic system,” “obtaining, by the inverter, second test signal characteristic information fed back by the at least one photovoltaic unit,”  “sending, by the inverter responsive to determining that the inverter obtains no second test signal characteristic information, a first test signal to the at least one photovoltaic unit; wherein a frequency of the second test signal is different from a frequency of the first test signal,” and “obtaining, by the inverter, first test signal characteristic information fed back by the at least one photovoltaic unit” are insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d).1 and 2106.05(g)).  
Step 2A: Prong 2
The inverter and photovoltaic unit of are additional elements. The limitation of “determining, by the inverter, that the inverter obtains no second test signal characteristic information fed back by the at least one photovoltaic unit,” “performing, by the inverter, absolute value or relative value sorting on the at least one piece of first test signal .
This judicial exception is not integrated into a practical application. In particular, the specification details use of a generic computing unit to perform the method– using a processor to perform determining, performing, and determining steps. The processor is i.e., as a generic processor performing a generic computer function of mathematical calculations, i.e. determining, performing, and determining steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. There is no showing of integration into a practical application such as an improvement to the functioning of a computer, or to any other technology or technical field, or use of a particular machine. Also, the additional elements of inverter and photovoltaic unit are recited at a high-level of generality. There is no showing of integration into a practical application such as an improvement to the functioning of a computer, or to any other technology or technical field, or use of a particular machine. 
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using a processor to perform determining, performing, and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide statutory eligibility; the claim is not patent eligible. Also, the inverter and photovoltaic unit are additional elements, but they are just generic elements that do not amount to significantly more than the judicial exception.
Regarding claim 7, independent claim 7 similarly recites “determining, by the inverter, that the inverter obtains no second test signal characteristic information fed back by the at least one photovoltaic unit; performing, by the inverter, absolute value or 
Regarding claim 9, independent claim 9 similarly recites “determining, by the inverter, that the inverter obtains no second test signal characteristic information fed back by the at least one photovoltaic unit; performing, by the inverter, absolute value or relative value sorting on the at least one piece of first test signal characteristic information; and determining a fault point in the photovoltaic system based on a sorting result,” which amount to an abstract idea as discussed above with respect to claim 1.
The mere nominal recitation of an apparatus for determining a fault point position does not take the claim out of the mental process grouping. Thus, the claim recites an abstract idea. The transmitter, receiver, photovoltaic unit, and processor are additional elements, but they are just generic elements that do not integrate the judicial exception into a practical application, nor do they amount to significantly more.
Dependent claims 2-4, 6, 8-12, and 14 are likewise also not patent eligible.  The limitations of claims 2-4, 6, 8-12, and 14 are also directed to the mental process judicial exception and therefore there are no additional elements in claims 2-4, 6, 8-12, and 14 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brabetz et al. (US 2013/0088252 A1, hereinafter referred to as “Brabetz”) in view of Johnson (US 9,995,796 B1, hereinafter referred to as “Johnson”) further in view of Hopf et al. (US 2013/0120017 A1, hereinafter referred to as “Hopf”).
Regarding claim 1, Brabetz teaches a method for determining a fault point position, comprising: sending, by an inverter of a photovoltaic system, a test signal to at least one photovoltaic unit of the photovoltaic system (para. [0084]: the apparatus 102 including the signal generator 123 and the control device 122 may be integrated in the housing of the inverter 116, or it is likewise feasible for these components to be arranged entirely or partially outside the housing of the inverter 116; para. [0047]: the photovoltaic module is connected to an inverter 7 via electrical lines 3, 4, 5, 6…the figure also shows a function generator 8, which is configured to produce a test signal and is connected via electrical lines 9, 10 to an injection device 11, for example a transformer, which is configured to inject the test signal into the direct-current circuit of the photovoltaic system 1); obtaining, by the para. [0048]: a test signal which has a number of partial signals at a different frequency is produced by the function generator 8 and is fed into the direct-current circuit via the injection device 1…a measured current 14 flowing in the direct-current circuit (in this case, the measured voltage 13 and the measured current 14 are each components of a response signal from the photo-voltaic system 1 associated with the test signal; para. [0060]: FIG. 5 shows an example of an illustration of the circuitry of cells/modules in different operating states with associated equivalent circuits…the cells 30a to 30d have the same factors which are dependent on the operating mode, and form a first cell group 32); performing, by the inverter, absolute value or relative value sorting on at least one piece of first test signal characteristic information (para. [0068]: the figures show the profile of the magnitude of the impedance |Z|, of the phase φ, the real part Re{Z} of the generator impedance ZPV and the imaginary part Im{Z} of the generator impedance ZPV over a frequency f); determining a fault point in the photovoltaic system (para. [0072]: after identification of the parameters, these parameters are transferred to a further-processing and memory device 57, where they are stored and/or are evaluated using a diagnosis algorithm for monitoring of the contacts of the photovoltaic system 1. Appropriate outputs, for example, alarm signals and/or reports, can then be produced for superordinate monitoring control centres. A cell group in which faults have been identified can likewise be disconnected or switched off).  
col. 4, lines 41-45: FIG. 2 is a block diagram of one embodiment of an arc-fault type classifier. The arc-fault type classifier 210 receives as an input photovoltaic array data and outputs an identification that an arc-fault exists as well as an identification of the specific type of arc-fault, series or parallel).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brabetz to incorporate the teaching of Johnson to provide determining a fault point in the photovoltaic system based on a sorting result in order to detect and identify specific type of fault in the photovoltaic system (col. 5, lines 24-26).  
Brabetz and Johnson do not specifically teach sending a second test signal to at least one photovoltaic unit of the photovoltaic system and second test signal characteristic information fed back by the at least one photovoltaic unit; determining, by the inverter, that the inverter obtains no second test signal characteristic information fed back by the at least one photovoltaic unit; sending, by the inverter responsive to determining that the inverter obtains no second test signal characteristic information, a first test signal to the at least one photovoltaic unit; wherein a frequency of the second test signal is different from a frequency of the first test signal; 
obtaining, by the inverter, first test signal characteristic information fed back by the at least one photovoltaic unit.
However, Hopf teaches sending a second test signal to at least one photovoltaic unit of the photovoltaic system and obtaining second test signal characteristic para. [0038]: as illustrated in a simplified manner in FIG. 11, the photovoltaic system 1 is excited with at least one electrical test signal coupled into the photovoltaic system 1 using at least one coupling-in means 11 (see FIGS. 2, 3, 4, 8, 10); 15, 17 (see FIGS. 5, 6, 7) and 20 (see FIG. 9) at 100. At least one excitation response signal from the photovoltaic system 1 responsive to the excitation being is coupled out from the photovoltaic system 1 at 200 using at least coupling-out means 12 (see FIGS. 4 to 7, 9, 10) and 19 (see FIG. 8), and the excitation response signal from the photovoltaic system 1 is evaluated at 300 to detect the occurrence of at least one event impairing the normal operation of the photovoltaic system 1—step 300); determining, obtaining no second test signal characteristic information fed back by the at least one photovoltaic unit (para. [0038]: as illustrated in a simplified manner in FIG. 11, the photovoltaic system 1 is excited with at least one electrical test signal coupled into the photovoltaic system 1 using at least one coupling-in means 11 (see FIGS. 2, 3, 4, 8, 10); 15, 17 (see FIGS. 5, 6, 7) and 20 (see FIG. 9) at 100); sending responsive to determining that the inverter obtains no second test signal characteristic information, a first test signal to the at least one photovoltaic unit; wherein a frequency of the second test signal is different from a frequency of the first test signal (para. [0036]: a faulty contact can be detected with the aid of a test signal at a variable frequency coupled into the electrical equipment of the photovoltaic system; para. [0038]: at least one excitation response signal from the photovoltaic system 1 responsive to the excitation being is coupled out from the photovoltaic system 1 at 200 using at least coupling-out means 12 (see FIGS. 4 to 7, 9, 10) and 19 (see FIG. 8), and the excitation response signal from the photovoltaic system 1 is evaluated at 300 to detect the occurrence of at least one event impairing the normal operation of the photovoltaic system 1—step 300); obtaining test signal characteristic information fed back by the at least one photovoltaic unit (para. [0038]: at least one excitation response signal from the photovoltaic system 1 responsive to the excitation being is coupled out from the photovoltaic system 1 at 200 using at least coupling-out means 12 (see FIGS. 4 to 7, 9, 10) and 19 (see FIG. 8), and the excitation response signal from the photovoltaic system 1 is evaluated at 300 to detect the occurrence of at least one event impairing the normal operation of the photovoltaic system 1—step 300).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method for determining a fault point position such as is described in Hopf into the system of Brabetz and Johnson, in order to detect the occurrence of events which impair the normal operation of the device (para. [0004]).
Regarding claim 2, Brabetz in view of Johnson and Hopf teaches all the limitation of claim 1, in addition, Brabetz teaches that the first test signal characteristic information comprises one or more of the following: signal strength information of the first test signal; or impedance information of the first test signal (para. [0067]: in FIGS. 7a to 7d, which illustrate examples of diagrammatic illustrations of measured values and modelled values of a generator impedance as a function of a frequency, in various operating states; para. [0090]: this relates in particular to the parameters f MIN, f MAX, Δf and an amplitude u of a test signal at a test voltage UTEST(t)).  
 (para. [0072]: see claim 1 above of Brabetz; col. 4, lines 41-45: see claim 1 above of Johnson) comprises: determining, by the inverter, that an absolute value or a relative value of first test signal characteristic information fed back by a first photovoltaic unit is smallest or largest (para. [0068]: see claim 1 above of Brabetz); and determining, by the inverter, that the fault point in the photovoltaic system is located between the first photovoltaic unit and a second photovoltaic unit, wherein the second photovoltaic unit that is adjacent to the first photovoltaic unit (para. [0072]: a cell group in which faults have been identified can likewise be disconnected or switched off, in order to prevent further faults, or possible damage resulting from them of Brabetz). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brabetz to incorporate the teaching of Johnson to provide determining, by the inverter, that an absolute value or a relative value of first test signal characteristic information fed back by a first photovoltaic unit is smallest or largest; and determining, by the inverter, that the fault point in the photovoltaic system is located between the first photovoltaic unit and a second photovoltaic unit, wherein the second photovoltaic unit that is adjacent to the first photovoltaic unit in order to detect and identify specific type of fault in the photovoltaic system (col. 5, lines 24-26).
Regarding claim 4, Brabetz in view of Johnson and Hopf teaches all the limitation of claim, in addition, Brabetz teaches obtaining first test signal characteristic information para. [0048]; see claim 1 above): receiving, by the inverter, the at least one piece of first test signal characteristic information sent by the at least one photovoltaic unit (para. [0068]: see claim 1 above); or receiving, by the inverter, the at least one piece of first test signal characteristic information 28sent by at least one third photovoltaic unit, wherein at least some of the at least one third photovoltaic unit are configured to forward first test signal characteristic information fed back by at least one fourth photovoltaic unit (para. [0060]: FIG. 5 shows an example of an illustration of the circuitry of cells/modules in different operating states with associated equivalent circuits…the cells 30a to 30d have the same factors which are dependent on the operating mode, and form a first cell group 32; para. [0068]: see claim 1 above).  
Regarding claim 6, Brabetz in view of Johnson and Hopf teaches all the limitation of claim, in addition, Brabetz teaches that after obtaining first test signal characteristic information fed back by the at least one photovoltaic unit, the method further comprises (para. [0048]; para. [0060]: see claim 1 above): determining, by the inverter based on the first test signal characteristic information fed back by the at least one photovoltaic unit, that a disconnection fault occurs in the photovoltaic system (para. [0072]: see claim 5 above).  
Regarding claim 7,  Brabetz teaches a method for determining a fault point position, comprising:-3-Attorney's Docket No. 10167P1284PATENT sending, by a first photovoltaic unit of a photovoltaic system having at least one photovoltaic unit, a test signal to at least one other photovoltaic unit of the photovoltaic system (para. [0084]; para. [0047]: see claim 1 above); obtaining, by the first photovoltaic unit, test signal characteristic information fed back by the at least one para. [0048]; para. [0060]: see claim 1 above); performing, by the first photovoltaic unit, absolute value or relative value sorting on the at least one piece of first test signal characteristic information (para. [0068]: see claim 1 above). Brabetz does not explicitly teach determining a fault point in the photovoltaic system based on a sorting result.  
However, Johnson teaches determining a fault point in the photovoltaic system based on a sorting result (col. 4, lines 41-45: see claim 1 above).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brabetz to incorporate the teaching of Johnson to provide determining a fault point in the photovoltaic system based on a sorting result in order to detect and identify specific type of fault in the photovoltaic system (col. 5, lines 24-26). Brabetz does not explicitly teach determining a fault point in the photovoltaic system based on a sorting result.
Brabetz and Johnson do not specifically teach sending a second test signal to at least one photovoltaic unit of the photovoltaic system and obtaining second test signal characteristic information fed back by the at least one photovoltaic unit; determining obtaining no second test signal characteristic information fed back by the at least one photovoltaic unit; sending, by the inverter responsive to determining that the inverter obtains no second test signal characteristic information, a first test signal to the at least one photovoltaic unit; wherein a frequency of the second test signal is different from a frequency of the first test signal; obtaining, by the inverter, first test signal characteristic information fed back by the at least one photovoltaic unit.
para. [0038]: as illustrated in a simplified manner in FIG. 11, the photovoltaic system 1 is excited with at least one electrical test signal coupled into the photovoltaic system 1 using at least one coupling-in means 11 (see FIGS. 2, 3, 4, 8, 10); 15, 17 (see FIGS. 5, 6, 7) and 20 (see FIG. 9) at 100. At least one excitation response signal from the photovoltaic system 1 responsive to the excitation being is coupled out from the photovoltaic system 1 at 200 using at least coupling-out means 12 (see FIGS. 4 to 7, 9, 10) and 19 (see FIG. 8), and the excitation response signal from the photovoltaic system 1 is evaluated at 300 to detect the occurrence of at least one event impairing the normal operation of the photovoltaic system 1—step 300);  determining obtaining no second test signal characteristic information fed back by the at least one photovoltaic unit (para. [0038]: as illustrated in a simplified manner in FIG. 11, the photovoltaic system 1 is excited with at least one electrical test signal coupled into the photovoltaic system 1 using at least one coupling-in means 11 (see FIGS. 2, 3, 4, 8, 10); 15, 17 (see FIGS. 5, 6, 7) and 20 (see FIG. 9) at 100); sending responsive to determining that the inverter obtains no second test signal characteristic information, a first test signal to the at least one photovoltaic unit; wherein a frequency of the second test signal is different from a frequency of the first test signal (para. [0036]: a faulty contact can be detected with the aid of a test signal at a variable frequency coupled into the electrical equipment of the photovoltaic system; para. [0038]: at least one excitation response signal from the photovoltaic system 1 responsive to the excitation being is coupled out from the photovoltaic system 1 at 200 using at least coupling-out means 12 (see FIGS. 4 to 7, 9, 10) and 19 (see FIG. 8), and the excitation response signal from the photovoltaic system 1 is evaluated at 300 to detect the occurrence of at least one event impairing the normal operation of the photovoltaic system 1—step 300). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method for determining a fault point position such as is described in Hopf into the system of Brabetz and Johnson, in order to detect the occurrence of events which impair the normal operation of the device (para. [0004]).
Regarding claim 8, Brabetz in view of Johnson and Hopf teaches all the limitation of claim 1, in addition, Brabetz teaches that the first test signal characteristic information 29comprises one or more of the following: signal strength information of the first test signal; or impedance information of the first test signal (para. [0068]; para. [0090]: see claim 2 above).  
Regarding claim 9,  Brabetz teaches an apparatus for determining a fault point position, comprising: a transmitter to send a test signal to at least one photovoltaic unit of a photovoltaic system (para. [0084]: see claim 1 above), a receiver, configured to obtain first test signal characteristic information fed back by the at least one photovoltaic unit (para. [0048]; see claim 1 above); perform absolute value or relative value sorting on at least one piece of first test signal characteristic information (para. [0068]: see claim 1 above), and determine a fault point in the photovoltaic system based on a sorting result (para. [0072]: see claim 1 above). Brabetz does not explicitly teach determining a fault point in the photovoltaic system based on a sorting result. 
col. 4, lines 41-45: see claim 1 above).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brabetz to incorporate the teaching of Johnson to provide determining a fault point in the photovoltaic system based on a sorting result in order to detect and identify specific type of fault in the photovoltaic system (col. 5, lines 24-26).
Brabetz and Johnson do not specifically teach a transmitter to send a second test signal to at least one photovoltaic unit of the photovoltaic system and a receiver to obtain second test signal characteristic information fed back by the at least one photovoltaic unit; and send a first test signal to the at least one photovoltaic unit responsive to the processor determining that no second test signal characteristic information is -4-Attorney's Docket No. 10167P1284PATENT obtained, wherein a frequency of the second test signal is different from a frequency of the first test signal; and obtain second test signal characteristic information fed back by the at least one photovoltaic unit; and a processor to determine that no second test signal characteristic information fed back by the at least one photovoltaic unit is obtained.
However, Hopf teaches a transmitter to send a second test signal to at least one photovoltaic unit of the photovoltaic system and a receiver to obtain second test signal characteristic information fed back by the at least one photovoltaic unit ( para. [0038]: as illustrated in a simplified manner in FIG. 11, the photovoltaic system 1 is excited with at least one electrical test signal coupled into the photovoltaic system 1 using at least one coupling-in means 11 (see FIGS. 2, 3, 4, 8, 10); 15, 17 (see FIGS. 5, 6, 7) and 20 (see FIG. 9) at 100. At least one excitation response signal from the photovoltaic system 1 responsive to the excitation being is coupled out from the photovoltaic system 1 at 200 using at least coupling-out means 12 (see FIGS. 4 to 7, 9, 10) and 19 (see FIG. 8), and the excitation response signal from the photovoltaic system 1 is evaluated at 300 to detect the occurrence of at least one event impairing the normal operation of the photovoltaic system 1—step 300); send a first test signal to the at least one photovoltaic unit responsive to the processor determining that no second test signal characteristic information is -4-Attorney's Docket No. 10167P1284PATENT obtained, wherein a frequency of the second test signal is different from a frequency of the first test signal (para. [0036]: see claim 1 above);and obtain second test signal characteristic information fed back by the at least one photovoltaic unit (para. [0038]: see above); and a processor to determine that no second test signal characteristic information fed back by the at least one photovoltaic unit ( para. [0038]: see above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method for determining a fault point position such as is described in Hopf into the system of Brabetz and Johnson, in order to detect the occurrence of events which impair the normal operation of the device (para. [0004]).
Regarding claim 10, Brabetz in view of Johnson and Hopf teaches all the limitation of claim 9, in addition, Brabetz teaches signal strength information of the first test signal; or impedance information of the first test signal (para. [0067]; para. [0090]: see claim 1 above).  
Regarding claim 11, Brabetz in view of Johnson and Hopf teaches all the limitation of claim 9, in addition, Brabetz and Johnson teach that when determining the fault point in the photovoltaic system based on the sorting result (col. 4, lines 41-45 of Johnson), the processor is configured to: determine that an absolute value or a relative value of first test signal characteristic information fed back by a first photovoltaic unit is smallest or largest (para. [0068]: see claim 3 above of Brabetz); and determine that the fault point in the photovoltaic system is located between the first photovoltaic unit and a second photovoltaic unit that is adjacent to the first photovoltaic unit (para. [0072]: see claim 3 above of Brabetz).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brabetz to incorporate the teaching of Johnson to provide that when determining the fault point in the photovoltaic system based on the sorting result, the processing unit is configured to: determine that an absolute value or a relative value of first test signal characteristic information fed back by a first photovoltaic unit is smallest or largest; and determine that the fault point in the photovoltaic system is located between the first photovoltaic unit and a second photovoltaic unit that is adjacent to the first photovoltaic unit in order to detect and identify specific type of fault in the photovoltaic system (col. 5, lines 24-26).
Regarding claim 12, Brabetz in view of Johnson and Hopf teaches all the limitation of claim 9, in addition, Brabetz teaches that when obtaining the first test signal characteristic information fed back by the at least one photovoltaic unit, the receiver is configured to (para. [0048]; para. [0060]: see claim 1 above): receive the at least one piece of first test signal characteristic information sent by the at least one photovoltaic unit (para. [0068]: see claim 4 above); or receive the at least one piece of first test signal characteristic information sent by at least one 30third photovoltaic unit, wherein some or all photovoltaic units in the at least one third photovoltaic unit are configured to para. [0060]; para. [0068]: see claim 4 above).  
Regarding claim 14, Brabetz in view of Johnson and Hopf teaches all the limitation of claim 9, in addition, Brabetz teaches that the processor is further configured to: after the receiving unit obtains the first test signal characteristic information fed back by the at least one photovoltaic unit (para. [0048]; para. [0060]: see claim 1 above), determine, based on the first test signal characteristic information fed back by the at least one photovoltaic unit, that a disconnection fault occurs in the photovoltaic system (para. [0072]: see claim 5 above).  
Regarding claim 15, Brabetz teaches a photovoltaic system, comprising: at least one photovoltaic unit (para. [0060]: see claim 4 above); and an inverter to send a test signal to the at least one photovoltaic unit (para. [0084]: see claim 1 above), and wherein, perform absolute value or relative value sorting on at least one piece of first test signal characteristic information (para. [0068]: see claim 1 above), and determine a fault point in the photovoltaic system (para. [0072]).  Brabetz does not explicitly teach determining a fault point in the photovoltaic system based on a sorting result.  
However, Johnson teaches determining a fault point in the photovoltaic system based on a sorting result (col. 4, lines 41-45: see claim 1 above).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brabetz to incorporate the teaching of Johnson to provide determining a fault point in the photovoltaic system based on a sorting result in order to detect and identify specific type of fault in the photovoltaic system (col. 5, lines 24-26). 

However, Hopf teaches sending a second test signal to at least one photovoltaic unit (para. [0038]: as illustrated in a simplified manner in FIG. 11, the photovoltaic system 1 is excited with at least one electrical test signal coupled into the photovoltaic system 1 using at least one coupling-in means 11 (see FIGS. 2, 3, 4, 8, 10); 15, 17 (see FIGS. 5, 6, 7) and 20 (see FIG. 9) at 100. At least one excitation response signal from the photovoltaic system 1 responsive to the excitation being is coupled out from the photovoltaic system 1 at 200 using at least coupling-out means 12 (see FIGS. 4 to 7, 9, 10) and 19 (see FIG. 8), and the excitation response signal from the photovoltaic system 1 is evaluated at 300 to detect the occurrence of at least one event impairing the normal operation of the photovoltaic system 1—step 300); determining, obtaining no second test signal characteristic information fed back by the at least one photovoltaic unit (para. [0038]: as illustrated in a simplified manner in FIG. 11, the photovoltaic system 1 is excited with at least one electrical test signal coupled into the photovoltaic system 1 using at least one coupling-in means 11 (see FIGS. 2, 3, 4, 8, 10); 15, 17 (see FIGS. 5, 6, 7) and 20 (see FIG. 9) at 100); sending a first test signal to the at least one photovoltaic unit responsive to determining that no second test signal characteristic information is obtained, wherein a frequency of the second test signal is different from a frequency of the first test signal (para. [0036]: see claim 1 above); the inverter is further configured to determine that no second test signal characteristic information fed back by the at least one photovoltaic unit is obtained (para. [0038]; see above); wherein the at least one photovoltaic unit is configured to feed back first test signal characteristic information to the inverter, and feed back second test signal characteristic information to the inverter (para. [0036]: see claim 1 above; para. [0038]: see above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method for determining a fault point position such as is described in Hopf into the system of Brabetz and Johnson, in order to detect the occurrence of events which impair the normal operation of the device (para. [0004]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                             
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858